NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-50371

                Plaintiff-Appellee,             D.C. No. 3:12-cr-03942-AJB

 v.
                                                MEMORANDUM*
LETICIA AIDEE ROSALES-ESCOBEDO,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Leticia Aidee Rosales-Escobedo appeals from the district court’s denial of

her motion under Federal Rule of Criminal Procedure 36. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rosales-Escobedo contends that the district court had authority under

Rule 36 to strike the stipulation of removal provision from her plea agreement, and

that it erred in failing to do so. The record reflects that Rosales-Escobedo

voluntarily entered into the plea agreement knowing it contained the stipulation of

removal. Accordingly, the district court did not clearly err in concluding that relief

is not available to Rosales-Escobedo under Rule 36. See Fed. R. Crim. P. 36;

United States v. Dickie, 752 F.2d 1398, 1400 (9th Cir. 1985) (stating standard of

review); United States v. Kaye, 739 F.2d 488, 490 (9th Cir. 1984) (Rule 36 “is a

narrow provision limited to correction of errors of no more than clerical

significance”).

      AFFIRMED.




                                          2                                    15-50371